DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 6 - 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 6, several of the features of this claim were known in the art as evidenced by WANG et al (U.S. PG Pub. No. 2019/0087672), which discloses an imaging device (e.g., “front-facing cameras 305”) capturing an outside of a host vehicle to generate images and a storage device storing the images generated by the imaging device at ¶¶ [0045]-[0046], [0050], [0051], [0053], [0056]. WANG discloses a detecting part (e.g., “taillight signal status determination module 175”) configured to detect operation of signaling lights of the host vehicle at ¶¶ [0043], [0046]-[0047], [0052], [0056]. WANG discloses an image selecting part configured to select training images (e.g., “retained history of image frames” / “collection of templates”) from the images generated by the imaging device and that, if the detecting part detects operation of signaling lights, the image selecting part is configured to select images generated at timings within a predetermined range from when operation of signaling lights is detected, as training images at ¶¶ [0047], [0052]-[0054], [0056]. But, WANG does not disclose a judging part configured to judge whether predetermined conditions have been satisfied if the detecting part detects operation of the signaling lights, wherein if the detecting part detects operation of the signaling lights and the judging part judges that the predetermined conditions have been satisfied, the image selecting part is configured to select the images generated at 
With regards to claims 7 - 10, these claims depend from claim 6 and therefore incorporate the features of that claim that were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claim(s).
Other prior art considered and hereby made of record includes:
LEE at al (U.S. PG Pub. No. 2019/0354786);
PALEFSKY-SMITH (U.S. Patent No. 10,061,322).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detecting part”, “image selecting part” in claims 1 - 10, “judging part” in claims 6 - 10, “control device” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




(continued on next page)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WANG et al (U.S. PG Pub. No. 2019/0087672).
With regards to claim 1, WANG discloses an imaging device (e.g., “front-facing cameras 305”) capturing an outside of a host vehicle to generate images and a storage device storing the images generated by the imaging device at ¶¶ [0045]-[0046], [0050], [0051], [0053], [0056].
WANG discloses a detecting part (e.g., “taillight signal status determination module 175”) configured to detect operation of signaling lights of the host vehicle at ¶¶ [0043], [0046]-[0047], [0052], [0056].
WANG discloses an image selecting part configured to select training images (e.g., “retained history of image frames” / “collection of templates”) from the images generated by the imaging device and that, if the detecting part detects operation of signaling lights, the image selecting part is configured to select images generated at timings within a predetermined range from when operation of signaling lights is detected, as training images at ¶ [0047]; to wit: “In this operational step, we keep a long history of previous single-frame taillight status condition classification results for each vehicle from the neural network classifier as described above. The retained history represents multiple image frames in temporal succession for each vehicle over a pre-configured or variable time period.” See, also, ¶¶ [0052]-[0054], [0056].
With regards to claim 2
With regards to claim 3, WANG discloses the image selecting part configured to label the selected training images with the names of the signaling lights whose operation has been detected by the detecting part as true labels at ¶ [0056].
With regards to claim 4, WANG discloses the storage device stores only the latest images of a predetermined number of frames (“retained history”) at ¶ [0047]; to wit: “In this operational step, we keep a long history of previous single-frame taillight status condition classification results for each vehicle from the neural network classifier as described above. The retained history represents multiple image frames in temporal succession for each vehicle over a pre-configured or variable time period.” See, also, ¶¶ [0045], [0052]-[0054], [0056]. In particular, although WANG discloses receiving a continuous image feed from front facing sensors, only the latest (i.e., images in “temporal succession” over a “pre-configured” time period relative to the detection of a turn signal) images are stored as “retained history”.
With regards to claim 11, the steps performed by the apparatus of this claim are anticipated by Wang for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.



(continued on next page)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (U.S. PG Pub. No. 2019/0087672) in view of SAPP et al (U.S. Patent No. 10,414,395).
With regards to claim 5, WANG discloses the imaging device includes a front camera (e.g., “front-facing cameras 305”) capturing a region in front of the host vehicle to generate images at ¶¶ [0045]-[0046], [0050], [0051], [0053], [0056]. , But, WANG does not disclose a rear camera capturing a region at a rear of the host vehicle to generate images. However, this limitation was known in the art:
SAPP discloses a front camera capturing a region in front of the host vehicle to generate images and a rear camera capturing a region at a rear of the host vehicle to generate images, at 10:34-54; to wit: “individual drive modules 314 can be positioned on opposite ends of the vehicle 302 ( e.g., the front and the rear, etc.)…, the sensor system(s) can include …., cameras or other image sensors…” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use a front camera capturing a region in front of the host vehicle to generate images and a rear camera capturing a region at a rear of the host vehicle to generate images, as taught by SAPP, when capturing images of turn signals used by other vehicles.  The motivation for doing so comes from common sense in the prior art wherein one of ordinary skill in the art would have known that turn signals can be seen on the front and rear of a vehicle both and, thus, appreciated SAPP’s disclosure as enabling the capture of images of turn signals on both the front and rear of a vehicle.  Therefore, it would have been obvious to combine SAPP with WANG to obtain the invention specified in this claim.
Further regarding claim 5, WANG discloses the storage device stores only the latest images of a predetermined number of frames (“retained history”) at ¶¶ [0045], [0047], [0052]-[0054], [0056]. But, WANG does not disclose the predetermined range includes before and after 
SAPP discloses the predetermined range includes before (e.g., T0-N) and after (e.g., T0+N) when operation of the signaling lights was detected at 3:23-4:52 and FIG. 1; 6:22-7:2 and FIG. 2. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art for the predetermined range includes before and after when operation of the signaling lights was detected, as taught by SAPP, when storing only the latest images of a predetermined number of frames (“retained history”), as taught by WANG. The motivation for doing so comes from SAPP, which discloses that, “These features can be indicative of a behavior of the vehicle 104 before, during, and/or after the event… [T]he training system 120 can determine semantic feature(s) associated with the vehicle 104 and/or the environment 100, during a period of time. Semantic features can include, but 40 are not limited to, signs in the environment 100 (e.g., "lane ending," "merge left," etc.), construction symbols in the environment 100 (e.g., cones, barricades, etc.), lane permissions in the environment 100 ( e.g., "left turn only," "must tum right," etc.), light symbols in the environment 100 (e.g., 45 blinkers, street lights, etc.), etc..”  (3:65-4:52).  Therefore, it would have been obvious to combine SAPP with WANG to obtain the invention specified in this claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID F DUNPHY/Primary Examiner, Art Unit 2668